ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-295, concluding that E. EDWARD BOWMAN, a/k/a ELMER EDWARD BOWMAN, of BRIDGETON, who was admitted to the bar of this State in 1984, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.2(a) (failure to abide by a client’s decision), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.4(b) (failure to explain a matter to the extent reasonably necessary to permit client to make informed decisions regarding representation), RPC 1.16(a) (failure to decline or withdraw from representation of a client when the attorney’s physical or mental condition materially impaired ability to represent client), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of his fitness to practice;
And good cause appearing;
It is ORDERED that E. EDWARD BOWMAN, a/k/a ELMER EDWARD BOWMAN, is suspended from the practice of law for a period of three months and until the further Order of the Court, effective May 18, 2004; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*368ORDERED that prior to reinstatement to practice, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.